 



EXHIBIT 10.5
Cing2284.A.004
This Amendment (cing2284.A.004), effective as of April 1, 2008 (“Effective
Date”), between StarTek USA, Inc. (“StarTek”), a Delaware corporation, and AT&T
Mobility LLC, (“AT&T Mobility”) a Delaware limited liability company, on behalf
of itself and its Affiliates, amends that certain Provider Master Service
Agreement dated January 1, 2002.
RECITALS
WHEREAS, AT&T Wireless Services, Inc. and StarTek entered into a Provider Master
Service Agreement on January 1, 2002 (the “MSA”);
WHEREAS AT&T Wireless Services, Inc. assigned its rights and delegated its
duties under the MSA and all statements of work thereunder to AT&T Mobility;
WHEREAS AT&T Mobility and StarTek desire to amend the term of the MSA;
NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants contained
herein, the parties agree to amend the MSA as follows:

  1.  
Section 8. “Term and Extension of Relationship” of the MSA is hereby deleted in
its entirety and it is replaced by the following:

“8. Term and Extension of Relationship
This MSA is effective as of March 21, 2002 (‘Effective Date’) and ends on
April 30, 2008.”

  3.  
Except as amended by this Amendment, the MSA and all responsibilities are not
otherwise modified, revoked or superseded and remain in full force and effect.

IN WITNESS WHEREOF, the parties execute this Amendment as of the date stated
above.

              StarTek USA, Inc.   AT&T Mobility LLC by its authorized
Representative AT&T Services, Inc.
 
           
By:
  /s/ Patrick M. Hayes   By:   /s/ Richard Steadman
 
           
 
           
Printed Name:
  Patrick M. Hayes   Printed Name:   Richard Steadman
 
           
 
           
Title:
  COO   Title:   AVP Global Strategic Sourcing
 
           
 
           
Date:
  3/31/2008   Date:   31 March 2008
 
           

Proprietary Information
 
The information contained in this Agreement is not for use or disclosure outside
AT&T Mobility, StarTek, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

